HARRIS, Justice.
The challenge in this statutory pension case is a limited one. There is no disagreement with the trial court findings that plaintiff Larsen, who served as a Sioux City police officer, suffers from systemic lupus erythematosus, a debilitating and life-threatening disease, complicated in his case by a “history of congestive heart failure due to aortic valvular insufficiency” and numerous other health problems. It is undisputed that, because of his heart and lung disease, he is entitled to some type of disability pension from defendant retirement system. The only question presented by the parties is whether the disability is job related. If it is the pension benefits are enhanced.
Defendant board found the disability is not job related. On review the district court held that the disability is job related. We affirm.
The stakes are high. If Larsen’s disease is job related it qualifies him for an accidental disability pension under Iowa Code section 411.6(5) (1985) and he would receive 66⅜% of his average final compensation in benefit payments under section 411.6(6). Under an ordinary disability pension Larsen would receive forty percent of his average final salary in benefit payments. Iowa Code § 411.6(4) (1985).
Defendant board was at first evenly divided on the question, but on a five-to-two vote, eventually reached its conclusion that Larsen’s condition was not job related. Three votes were changed on the basis of medical opinions solicited by the board, especially one from E.O. Theilen, M.D., a professor in the cardiovascular division of the University of Iowa College of Medicine. But Dr. Theilen’s opinion is certainly no ringing pronouncement for the board’s view. The doctor first stated that, although the time of onset of Larsen’s aortic insufficiency is “unknown,” aortic insuffi*861ciency due to lupus is “unusual.” He said, “There is a reasonable presumption that the aortic insufficiency may have been a preexisting condition.” In response to another question Dr. Theilen suggested that evidence “is rather weak” that the condition in Larsen’s aortic valve can be traced to lupus. Finally, Dr. Theilen said, “It is not likely that aortic insufficiency alone was disabling at the onset of [Larsen’s] illness_” The doctor expressed no opinion on whether Larsen’s aortic insufficiency, standing alone and in the absence of his contraction of lupus, would have become “totally and permanently incapacitating.”
The district court found that Iowa Code section 411.6(5)1 had been misapplied by the board and concluded that Larsen is entitled to the enhanced benefits which are appropriate for job-related disabilities.
On appeal to this court the board seeks to reinstate its conclusion that the disease is not job related on the basis of lack of credible medical knowledge on its cause. In its brief on appeal the board states the controlling issue in the case this way:
The question before the court is simply stated: whether the Plaintiff, who suffers from [systemic lupus erythemato-sus] of unknown etiology, is entitled to an accidental disability pursuant to Section 411.6(5), Iowa Code?
We have interpreted the presumption under section 411.6(5) in a number of cases. Most illustrative are two cases cited by the district court Riesner v. Board of Trustees of the Fire Retirement System of Dubuque, 203 N.W.2d 812 (Iowa 1973), and Benson v. Fort Dodge Police Pension Board of Trustees, 312 N.W.2d 548 (Iowa 1981). In Reisner we explain the officer’s burden is only to show existence of the disease, not that it “was incurred in or aggravated by the actual performance of duty at some definite time and place....” Reisner, 203 N.W.2d at 815. Following a showing of the disease it is presumed to be job related. Id. In Benson we stated that section 411.6(5) provides a “conclusive presumption” that the disease is job related. Benson, 312 N.W.2d at 551.
The board would have us disavow our statement in Benson which describes the presumption as conclusive but the board has no factual basis here for such a request.
It makes no difference in this case whether the presumption is conclusive or rebuttable. The district court must be affirmed in either event. If the presumption is conclusive then no medical evidence on the cause of the disease would support the board’s finding. If the presumption that the disease is job related is merely rebut-table, the board in this case misapplied the law because there was no evidence at variance with the presumption. The medical evidence, at most, merely indicated that no one knows what causes the disease. Lack of such knowledge is the very reason a presumption is needed.
The board misapplied the law in finding Larsen’s disease is not job related. The district court was correct in so holding.
AFFIRMED.
All Justices concur except NEUMAN, J., who concurs specially, and WOLLE, J., REYNOLDSON, C.J., McGIVERIN and SCHULTZ, JJ., who dissent.

. In defining the police officers and firefighters entitled to retirement pensions, § 411.6(5) expressly includes heart diseases and any diseases of the lungs or respiratory tract. It also provides that such diseases “shall be presumed to have been contracted while on active duty as a result of strain or the inhalation of noxious fumes, poison or gases."